Citation Nr: 0113516
Decision Date: 03/27/01	Archive Date: 05/21/01

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  00-05 271	)	DATE MAR 27, 2001
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to an initial rating greater than 50 percent for post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs Division


WITNESSES AT HEARING ON APPEAL

Appellant, spouse and F.W.


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


REMAND

The veteran had active duty from May 1968 to May 1971.

This matter comes before the Board of Veterans Appeals (Board) on appeal from an October 1999 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  The RO granted service connection for post-traumatic stress disorder (PTSD) and assigned a 30 percent disability evaluation effective from December 7, 1998.  

The veteran disagreed with the evaluation assigned and perfected an appeal.  During the pending appeal, in an April 1999 rating decision, the RO increased the evaluation for PTSD to 50 percent disabling effective from December 7, 1998.  However, at the veterans personal hearing at the RO in March 2000, he requested a 70 percent disability evaluation.  In addition, the United States Court of Veterans Appeals (known as the United States Court of Appeals for Veterans Claims since March 1, 1999)(hereinafter the Court) has held that a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Corchado v. Derwinski, 1 Vet. App. 160 (1991).  Consequently, the issue of an increased evaluation remains in appellate status.

There has been a significant change in the law during the pendency of this appeal.  On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  This change in the law is applicable to all claims filed on or after the date of enactment of the VCAA, or filed before the date of enactment and not yet final as of that date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board is cognizant of the fact that this appeal arises from the veteran's dissatisfaction with his initial rating following the grant of service connection for PTSD.  In such a case, the United States Court of Appeals for Veterans Claims has held that separate or "staged" ratings must be assigned where the evidence shows varying levels of disability for separate periods of time.  Fenderson v. West, 12 Vet. App. 119 (1999).

Because of the change in the law brought about by the VCAA, a remand in this case is required for compliance with the notice and duty to assist provisions contained in the new law.  In addition, because the RO has not yet considered whether any additional notification or development action is required under the VCAA, it would be potentially prejudicial to the appellant if the Board were to proceed to issue a decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  Therefore, for these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the claims file and identified certain assistance that must be rendered to comply with the VCAA.  However, it is the ROs responsibility to ensure that all appropriate development is undertaken in this case.  After the case was certified to the Board, the veteran submitted to the Board a copy of a letter dated in September 2000 notifying him of acceptance into the Evaluation and Brief Treatment PTSD Unit at the Boise VA Medical Center.  The period of treatment was to be from the end of October until December 1, 2000.  The records for this period of treatment should be secured and associated with the claims file.  

At the veterans personal hearing at the RO in March 2000, he testified that he had seen a counselor on March 1st at VA Vocational Rehabilitation at Fort Harrison and he was to have another session.  The veterans VA vocational rehabilitation file should be incorporated into the veterans claims file.  In addition, his wife testified that the veteran was trying to learn to use a computer bought for him by State Vocational Rehabilitation.  The RO should attempt to secure the veterans State vocational rehabilitation file and associate it with the claims file.  

In addition, at the VA Compensation and Pension examination for PTSD in March 1999, the veteran reported that he had seen Carol Milner, Ph.D. approximately six months earlier.  It is noted that the October 1998 letter by Tony Rizzo submitted with the veterans claim was addressed to Carol to whom the veteran had been referred for medication.  In the body of the letter, it was mentioned that the veteran was again seeing Carol.  After obtaining the address of Ms. Milner, dates of treatment and any necessary authorization from the veteran, the RO should secure the veterans treatment records from Ms. Milner.   

The veteran should be afforded a VA C&P examination for PTSD.  The pertinent diagnoses at the March 1999 VA C&P examination were PTSD and adjustment disorder with depressed mood.  His depression was considered due to his current life situation.  At the April 2000 VA C&P examination, the diagnoses were PTSD and major depressive disorder contributed to by both PTSD and current living conditions.  However, stressors listed on Axis IV on both examination reports pertain only to his current life situation.  In addition, at the March 1999 VA C&P examination, the veteran described his biggest problem since leaving the military was frequent moves.  The veteran also reported a highly inconsistent work record on which he also gave testimony attributing this to PTSD.  Evidence of record suggests that this pattern also existed prior to entering service.  On DA Form 1584, the veteran reported 4 different addresses from February 1967 to May 1968.  On the veterans enlistment records, he reported having five jobs during the period from June 1967 to May 1968.  Reasons for termination were due to lack of work, being fired, and leaving voluntarily.  The veteran should be scheduled for a VA C&P PTSD examination for clarification of the diagnosis and be advised of the provisions of 38 CFR § 3.655.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and ensure that all notification and development action required by the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475 is completed.  In particular, the RO should ensure that the new notification requirements and development procedures contained in sections 3 and 4 of the Act (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107) are fully complied with and satisfied. 

2.  The RO should obtain the names and addresses of all medical care providers who have evaluated or treated the veteran for PTSD since December 1998 to include Carol Milner, Ph.D.  After securing the necessary release, the RO should obtain medical treatment records from the named providers.

3.  The RO should obtain the veterans treatment records from the Evaluation and Brief Treatment PTSD Unit at the Boise VA Medical Center for the scheduled period from October to December 2000.

4.  The RO should obtain the veterans Chapter 31 vocational rehabilitation folder, and associate it with the claims folder.

5.  After securing any necessary release, the RO should obtain the veterans State vocational rehabilitation folder and associate it with the claims folder.  

6.  After the above has been completed to the extent possible and any additional evidence has been associated with the claims folder, the veteran should be examined by a psychiatrist and advised of the provisions of 38 C.F.R. § 3.655.  The examination should be performed by a board certified or otherwise well-qualified psychiatrist.  The claims file, as supplemented by all additional evidence obtained, and a copy of this remand must be made available to the examiner for review, the receipt of which should be acknowledged in the examination report.  The examiner should report all psychiatric diagnoses, specifically stating whether PTSD and any other psychiatric disorders are found, and whether, if multiple disorders are found, PTSD as likely as not caused or aggravated the other disorder(s).  In determining this, the claims folder must be reviewed so that the chronology of the veterans various psychiatric diagnoses will be considered.  

The psychiatric examination report should contain a detailed account of all psychiatric symptoms and manifestations.  If there are any psychiatric disorders deemed to be unrelated to PTSD, the examiner should try to specify which symptoms are associated with each of the disorders.  If certain symptomatology cannot be disassociated from one disorder or the other, it should be so specified.  The examiner must also comment on the extent to which PTSD and any related disorders affect occupational and social functioning, without consideration of any unrelated disorder.

The examiner should provide a numerical score on the GAF Scale provided in the Diagnostic and Statistical Manual for Mental Disorders (DSM IV), if possible based on the impairment due solely to PTSD (and any related disorders).  The examiner is asked to include a definition of the numerical GAF score assigned, as provided in DSM IV.  

7.  After the foregoing has been accomplished to the extent possible, the RO should review the record.  The RO is reminded that where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, any necessary corrective action should be taken. 

8.  Thereafter, the RO should readjudicate this claim.  If the benefit sought on appeal remains denied, the veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and Statutory Notes).  

 In addition, VBAs Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide expeditious handling of all cases that have been remanded by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Member, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a decision of the Board of Veterans Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2000).

